EXHIBIT 99.1 Internet Gold Reports its Financial Results for the third Quarter of 2014 - The Company continues to improve its cash position by extending the average duration of its debt from 2.5 to 3.7 years - Ramat Gan, Israel – November 10, 2014 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the third quarter ended September 30, 2014. Bezeq’s Results: For the third quarter of 2014, the Bezeq Group reported revenues of NIS 2.2 billion ($604 million) and operating profit of NIS 671 million ($182 million). Bezeq’s EBITDA for the third quarter totaled NIS 998 million ($270 million), representing an EBITDA margin of 44.7%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 428 million ($116 million). Bezeq's cash flow from operating activities during the period totaled NIS 950 million ($257 million). Cash Position: As of September 30, 2014,Internet Gold’s unconsolidated cash and cash equivalents and short term investments totaled NIS 392 million ($106 million), its unconsolidated gross debt was NIS 1.2 billion ($323 million) and its unconsolidated net debt was NIS 801 million ($217 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) September 30, September 30, December 31, NIS NIS US$ NIS Short term liabilities 59 16 Long term liabilities Total liabilities Cash and cash equivalents Total net debt (1)Does not include the balance sheet of B Communications and its subsidiaries. Internet Gold's cash management: Internet Gold's manages its cash balances according to an investment policy that was approved by its board of directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. Internet Gold's investment policy prescribes the following criteria for cash management: a) At least 80% of its cash and cash equivalent balances will be invested in investment-grade securities; b) Up to 20% of its cash and cash equivalent balances may be invested may be invested in non-investment-grade securities. TheCompany's investment policy includes internal procedures that insure a high liquidity level of the portfolio. Dividend from Bezeq: On August 6, 2014, the Board of Directors of Bezeq resolved to recommend to the General Meeting of Shareholders the distribution of 100% of its profits for the first half of 2014 as a cash dividend to shareholders in the amount of NIS 1,267 million ($343 million). On September 3, 2014, Bezeq's shareholders approved the dividend distribution and on October 2, 2ommunications received its share totaling approximately NIS 391 million ($106 million). Internet Gold’s Third Quarter Consolidated Financial Results Internet Gold's consolidated revenues for the third quarter of 2014 totaled NIS 2,232 million ($604 million), a 6.9% decrease compared with NIS 2,398 million reported in the third quarter of 2013.For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. Internet Gold's consolidated operating income for the third quarter of 2014 totaled NIS 515 million ($139 million), a 1.6% increase compared with NIS 507 million reported in the third quarter of 2013. Internet Gold's consolidated net income for the third quarter of 2014 totaled NIS 198 million ($54 million), a 40.4% increase compared with NIS 141 million reported in the third quarter of 2013. Internet Gold’s Third Quarter Unconsolidated Financial Results As of September 30, 2014 Internet Gold held approximately 67% of B Communications outstanding shares. Accordingly, Internet Gold's interest in B Communications’ loss for the third quarter of 2014 totaled NIS 1 million, compared with its interest in B Communications’ net income of NIS 8 million in the third quarter of 2013. Internet Gold’s unconsolidated net financial expenses for the third quarter of 2014 totaled NIS 20 million ($5 million) compared with NIS 41 million in the third quarter of 2013. These expenses consist of NIS 26 million ($7 million) of interest and CPI linkage expenses related to Internet Gold's publicly-traded debentures that were partially offset by NIS 6 million ($2 million) of financial income generated by short term investments. Internet Gold's loss attributable to shareholders for the third quarter of 2014 was NIS 22 million ($6 million) compared with a loss of NIS 34 million in the third quarter of 2013. In millions Convenience translation into Quarter ended U.S. dollars Year ended September 30, (Note A) December 31, NIS NIS US$ NIS Revenues - Financial expenses, net ) ) (5 ) ) Other expenses (1
